DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 18 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 18 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,444,510 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regards to currently amended claims 1 and 11, 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0210205 to Grey et al in view of U.S. Patent 9,360,615 to Jalava.
In regards to claims 1, 2, 11 and 12, Grey teaches a system (Figure 3) comprising a coupling element (H0) for in-coupling light into a waveguide (12), a first decoupling grating (H1) of the waveguide configured to receive the in-coupled light, and a second decoupling grating (H2) of the waveguide opposite the first decoupling grating.  Grey further teaches the first decoupling grating and the second decoupling grating are located on a surface of the 
But Grey fails to teach the interfacial layer distinct from the waveguide.  However, Jalava teaches gratings to be formed in coating layers on both sides of the waveguide.  (See Abstract)  The gratings are on top of the coating and therefore the coating can be reasonably interpreted as the interfacial layer separate from the substrate and between the first and second decoupling gratings.  Since Grey is silent in regards to the formation of the decoupling gratings and Jalava teaches the gratings to be formed on a coating layer, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the grating of Grey to be formed through a coating layer, which would be the interfacial layer, distinct from the waveguide.
Although Grey additionally teaches the first decoupling grating and the second decoupling grating configured such that the light exiting the waveguide has a wavevector direction matching that of the light in-coupled by the coupling element and the first decoupling grating and the second decoupling grating are configured to expand the in-coupled light along a different dimension and to out-couple the light along a third dimension ([0048-0051, 0055]), an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (configured to) does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Since the prior art meets the structural limitations of the claim, the structure is therefore capable of being configured to perform this function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the first decoupling grating and the second decoupling grating configured such that the light exiting the waveguide has a wavevector direction matching that of the light in-coupled by the coupling element and the first decoupling grating and the second decoupling grating are configured to expand the in-coupled light along a different dimension and to out-couple the light along a third dimension.
	In regards to claims 3 and 17, Grey fails to expressly teach a pitch of at least one of the coupling element, the first decoupling grating, and the second decoupling grating is in a range of 300 - 600nm.  However, since Grey discloses the claimed structure and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a pitch of at least one of the coupling element, the first decoupling grating, and the second decoupling grating is in a range of 300 - 600nm in order to achieve the desired direction of light and the resultant output.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (configured to) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Since the prior art meets the structural limitations of the claim, the structure is therefore capable of being configured to perform this function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the waveguide is configured to expand the in-coupled light in at least one dimension parallel to the surface of the waveguide and the first decoupling grating is further configured to adjust the first portion of the in-coupled light based on an output angle of inclination of the diffracted first portion of the in-coupled light.

	In regards to claims 7 and 13, Grey teaches the coupling element changes the wavevector direction by a first amount, the first decoupling grating is further configured to change the wavevector direction by a second amount by diffracting at least a first portion of the in-coupled light, and the second decoupling grating is further configured to change the wavevector direction by a third amount by diffracting at least a second portion of the in-coupled light and to output the redirected light to an eyebox. [0048-0051, 0055]
	In regards to claims 8 and 14, Grey teaches changing the wavevector direction by the first amount, the second amount, and the third amount result in the light exiting the waveguide having the wavevector direction matching that of the light in-coupled by the coupling element.
	In regards to claims 9 and 15, Grey teaches the first portion of the in-coupled light is based on an incident location of the in-coupled light.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINA M WONG/Primary Examiner, Art Unit 2874